UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 28, 2011 NORTHERN OIL AND GAS, INC. (Exact name of Registrant as specified in its charter) Minnesota 001-33999 95-3848122 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 315 Manitoba Avenue – Suite 200 Wayzata, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (952) 476-9800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) SECTION 2 – FINANCIAL INFORMATION Item 7.01 – Regulation FD Disclosure. OnMarch 28, 2011, we issued a press release updating certain operational items regarding our business as of March 28, 2011.A copy the press release is attached hereto as Exhibit 99.1. Our management will present at the Howard Weil 39th Annual Energy Conference in New Orleans, Louisiana on Tuesday, March 29, 2011, at 11:35 am Central Time.A copy of our presentation is attached hereto as Exhibit 99.2. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item9.01 – Financial Statements and Exhibits (d) Exhibits. Exhibit Number Description Press Release dated March 28, 2011 Company presentation for the Howard Weil 39th Annual Energy Conference 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: March 28, 2011 NORTHERN OIL AND GAS, INC. By /s/ Michael L. Reger Michael L. Reger, Chief Executive Officer 2 EXHIBIT INDEX Exhibit Number Title of Document Method of Filing Press Release dated March 28, 2011 Filed Electronically Company presentation for the Howard Weil 39th Annual Energy Conference Filed Electronically 3
